DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	The claim:

	Please cancel claim 5.  (Note: the status of every claim must be indicated after its claim number by using proper status identifier).   Therefore, the status identifiers such as “5.  (Deleted).” (see claim 5, line 1) has been updated to:  “--5.   (Canceled)--.”
NOTE: The above change to the claim was necessary to correct the claim status identifier.  In no way do this change affect the scope of the claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages filed on 11/28/21 has been fully considered and such changed has overcome all the previous formal matter set forth in the previous Action.   Further, the prior art made of record, as a whole does not teach or fairly suggest the specific chip system that includes “ a set of chip receiving heads with a levitation mechanism placed on a moving conveyor belt under said chip supply station to catch and float a chip of the set of chips without touching a front bonding surface of the chip after the chip is detached; a chip handling station including a chip bonding head” in combination w/ the rest of the limitations as set forth in details in the claims(refer to base claim 1).   Accordingly, claims 1-4, 6-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt